

Exhibit 10.1


Agreement and Release


This Agreement and Release (this “Agreement”) is entered into as of the 27th day
of December 2011 between IEC Electronics Corp. (the “Company,” which term as
used in this Agreement shall include the corporate entity and its direct and
indirect subsidiaries) and Susan E. Topel-Samek (“Ms. Topel-Samek”).


Whereas, Ms. Topel-Samek received a letter agreement (“Offer Letter”), dated May
19, 2010, from the Company to Ms. Topel-Samek and was elected by the Board as
Vice President and Chief Financial Officer of the Company as of May 31, 2010;


Whereas, Ms. Topel-Samek has determined to pursue a different work-life balance
and Ms. Topel-Samek and the Company and its Board of Directors of the Company
(“Board”) have agreed to have Ms. Topel-Samek’s employment and service as Vice
President and Chief Financial Officer of the Company end as of January 2, 2012
subject to the terms and conditions set forth in this Agreement;


Now, therefor, the Company and Ms. Topel-Samek agree as follows:


1.             Resignation of Ms. Topel-Samek.  Effective January 2, 2012 and
subject to receipt of the Initial Payment as defined below, Ms. Topel-Samek
resigns her position as an employee, as Vice President and as Chief Financial
Officer of the Company and from all other directorships and offices she may hold
at the Company including its subsidiaries.
 
2.             Consideration.  In consideration of execution by Ms. Topel-Samek
of the release and waiver of claims set forth in this Agreement and the other
covenants and agreements set forth in this Agreement:
 
(a)           The Company shall pay for the benefit of Ms. Topel-Samek the
amount of $152,408.65, and all base salary accrued through her termination date
of January 2, 2012, less such taxes and other amounts as are required by law or
requested pursuant to this Agreement to be withheld, which amount shall be paid
by wire transfer into Ms. Topel-Samek’s deposit account on the first business
day after the Effective Date as set forth in Section 18 below (the “Initial
Payment”). There shall be no condition to the Company’s obligation to deliver
the Initial Payment to Ms. Topel-Samek other than the passage of the seven-day
period without receipt of a Revocation Notice, as provided in Section 18 of this
Agreement.  There shall be no deduction from or set-off against the Initial
Payment other than as expressly provided, herein.  In the event the Company
fails to make the Initial Payment required under this subparagraph, this
Agreement, including releases of claims made hereunder, shall be of no force and
effect and deemed void, ab initio.
 
 
1

--------------------------------------------------------------------------------

 
(b)           On each of the Company’s bi-weekly payroll dates during the
six-month period following January 1, 2012 (the “Payment Period”), the Company
will pay to Ms. Topel-Samek $7,067.31 less such taxes and other amounts as are
required by law, or requested pursuant to this Agreement, to be withheld (the
“Weekly Payments”).  Each of the Weekly Payments shall be directly deposited in
the account of Ms. Topel-Samek to which her pay from the Company was deposited
prior to the date of this Agreement or to such other account as is specified by
notice from Ms. Topel-Samek to the Company. In the event that, during the
Payment Period, Ms. Topel-Samek receives compensation for her professional
services in excess of an aggregate of $10,000, Ms. Topel-Samek will promptly
notify the Chair of the Compensation Committee of the Board of the amount of
such excess. Thereafter, Weekly Payments shall be reduced on a dollar-for-dollar
basis to the extent that Ms. Topel-Samek has received such excess compensation
from employment prior to June 30, 2012. There shall be no deduction from or
set-off against the Weekly Payments other than as expressly provided herein.
 
(c)           The Company will provide Ms. Topel-Samek coverage under the
Company’s dental and vision benefit plans on the same terms she enjoyed as an
employee and officer of the Company, including payment by the Company of the
same portion of the premiums through June 30, 2012 as it had paid when Ms.
Topel-Samek was an officer of the Company.  The employee portion of the premiums
for such insurance plans which Ms. Topel-Samek paid as an officer of the
Company, will be deducted by the Company from the Weekly Payments. After June
30, 2012, Ms. Topel-Samek may elect to continue coverage under such plans under
the terms and conditions of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).  In the event that prior to June 30, 2012, Ms.
Topel-Samek has available to her from a new employer dental and vision
insurance, Ms. Topel-Samek shall give prompt notice of such alternate coverage
availability and will obtain such coverage at the earliest opportunity, and the
coverage under the Company’s plans and the deduction of Ms. Topel-Samek’s
portion of the premiums from Weekly Payments shall cease upon the effectiveness
of the alternate coverage.
 
(d)           Regardless of whether or not Ms. Topel-Samek chooses to exercise
her right of revocation prior to the Effective Date as described in Section 19
of this Agreement, Ms. Topel-Samek is entitled to receive: (i) all base salary
accrued through January 2, 2012, (ii)  payment for all incurred and unreimbursed
business expenses in accordance with customary Company policies, and (iii) all
vested amounts in the Company’s 401(k) savings plan as a roll-over to another
tax-deferred account specified by Ms. Topel-Samek or otherwise permitted under
the Company’s plan; less in the cases of clause (i)  such taxes and other
amounts as are required under applicable law to be withheld.  In the event that
Ms. Topel-Samek chooses to exercise her right of revocation prior to the
Effective Date, she is entitled to receive an amount equal to accrued but unused
vacation days through such date, with no deduction for any time after December
18, 2011 that Ms. Topel-Samek was absent from the Company’s offices or not
working during normal working hours. The Company will not oppose or interfere
with any claim by Ms. Topel-Samek for unemployment benefits.  Ms. Topel-Samek
will also continue to be entitled to all rights of contribution, advancement of
expenses, defense and indemnification as Ms. Topel-Samek has under the Company’s
certificate of incorporation, by-laws, the Indemnity Agreement, dated as of June
1, 2010, between the Company and Ms. Topel-Samek, and as permitted or provided
under applicable law. For not fewer than six years following the Effective Date,
the Company will maintain directors’ and officers’ liability insurance on terms
deemed prudent by the Board of Directors of the Company, and upon Ms.
Topel-Samek’s request, the Company shall promptly provide to Ms. Topel-Samek a
copy of such policy of insurance at each renewal or change thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Ms. Topel-Samek shall have no contractual duty under this
Agreement to mitigate the amount of any payment contemplated by this Agreement,
whether by seeking new employment or otherwise, provided, however, in the event
Ms. Topel-Samek obtains new employment prior to June 30, 2012, certain payments
under this Agreement will be reduced as expressly provided above in this Section
2.  Nothing set forth in this clause (e) will be deemed contrary to any
representations which may be required by law with respect to claims for
unemployment benefits.
 
3.             Company Property.  On or before January 2, 2012, Ms. Topel-Samek
agrees to return to director of human resources for the Company, all electronic
passes, credit card, pdas and other Company property in the possession of Ms.
Topel-Samek.
 
4.             Release and Waiver of All Claims.
 
(a)           Ms. Topel-Samek, for herself and her agents, representatives,
heirs, beneficiaries and assigns, to the greatest extent permitted by law,
knowingly and voluntarily releases and forever discharges the Company and its
directors, officers, agents and representatives, from any and all claims,
demands, rights, actions or causes of action, liabilities, damages, costs,
expenses, losses, obligations, indemnities, judgments, suits, matters and issues
of any kind or nature whatsoever, including both known and unknown claims,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
matured or unmatured, of any nature whatsoever, whether individual, class,
direct, derivative, representative or otherwise, that have been, could have been
or in the future could be asserted against the Company at any time prior to the
date of the execution of this Agreement, including, but not limited to a release
of any rights or claims she may have under:
 
 
i.
the Americans with Disabilities Act ("ADA"), which prohibits discrimination on
the basis of disability;

 
 
ii.
the Age Discrimination in Employment Act ("ADEA"), which prohibits age
discrimination in employment;

 
 
iii.
the Older Worker's Benefit Protection Act;

 
 
iv.
Title VII of the Civil Rights Act of 1964, as amended, which prohibits
retaliation and discrimination in employment based on race, color, national
origin, religion or sex;

 
 
v.
the Family and Medical Leave Act;

 
 
3

--------------------------------------------------------------------------------

 
 
 
vi.
the Employee Retirement Income Security Act of 1974 ("ERISA"), as amended;

 
 
vii.
the New York Human Rights Law ("NYHRL");

 
 
viii.
the New York Executive Law;

 
 
ix.
the New York Labor Law;

 
 
x.
any other federal, state or local law or regulation prohibiting employment
discrimination;

 
 
xi.
claims for wrongful discharge, whether based on claimed violations of statute or
based on claims in contract or tort, common law or equity;

 
 
xii.
claims for failure to pay wages due or other moneys owed (including claims for
unpaid vacation pay);

 
 
xiii.
claims of fraud, misrepresentation, defamation, interference with prospective
economic advantage;

 
 
xiv.
claims of intentional or negligent infliction of emotional distress; and

 
 
xv.
claimed violations of any other federal, state, civil or human rights law, or
any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, contract, or tort, or common law having any
bearing whatsoever on the terms and conditions and/or cessation of employment
with the Company, including but not limited to, any allegations for costs, fees
or other expenses, including attorneys' fees, incurred in these matters which
she ever had, now has, or may have as of the date of this release other than the
right to enforce this Agreement, including the rights of indemnification and
contribution, advancement of expenses and similar matters as set forth in
Section 2(d) and otherwise provided in this Agreement.

 
Except as provided below, Ms. Topel-Samek, for herself and her agents,
representatives, heirs, beneficiaries and assigns, promises never to file a
suit, charge, complaint, demand, action, or otherwise assert any claims against
the Company arising from her employment with the Company or separation
therefrom, including, but not limited to, the claims referenced above in Section
2 of this Agreement, and Ms. Topel-Samek represents that no such claim or demand
presently is pending, and that if any action does exist or is hereafter brought,
that she expressly waives any claim to any form of relief or recovery and agrees
to reimburse the Company for all payments provided hereunder, as well as the
reasonable costs and attorneys’ fees incurred in defending such action.
 
 
4

--------------------------------------------------------------------------------

 

Ms. Topel-Samek understands that nothing in this Agreement shall be construed to
prohibit her from participating in any investigation or proceedings of any
federal or state agency including the Equal Employment Opportunity Commission
("EEOC") and/or from communicating with EEOC, but only to the extent such right
is protected under the law, provided, however, to the extent any such proceeding
has been or is brought, Ms. Topel-Samek expressly waives any claim to any form
of monetary or other damages or any other form of recovery or relief in
connection with any such action, or in connection with any action brought by a
third party.
 
If Ms. Topel-Samek elects to challenge the age claim release in this Agreement
as being inconsistent with the Older Workers Benefit Protection Act ("OWBPA"),
she does not first have to return any of the payments received under this
Agreement.
 
The foregoing waiver does not include any claim for enforcement of this
Agreement or any rights to contribution, indemnification, advancement of
expenses as provided by the Company’s certificate of incorporation, by-laws, the
Indemnity Agreement or as permitted or provided under applicable law.
 
(b)           The Company, for itself and its direct and indirect subsidiaries,
directors, executive officers, successors and assigns, to the greatest extent
permitted by law, hereby releases Ms. Topel-Samek, from any and all claims,
demands, rights, actions or causes of action, liabilities, damages, costs,
expenses, losses, obligations, indemnities, judgments, suits, matters and issues
of any kind or nature whatsoever, including both known and unknown claims,
contingent or absolute, suspected or unsuspected, disclosed or undisclosed,
matured or unmatured, of any nature whatsoever, whether individual, class,
direct, derivative, representative or otherwise, that have been, could have been
or in the future could be asserted by the Company against Ms. Topel-Samek, her
heirs, personal representatives or assigns, from the beginning of time to the
Effective Date of this Agreement, provided that such release does not include
any claim for enforcement of this Agreement.  The Company, for itself and its
direct and indirect subsidiaries, directors, executive officers, successors and
assigns, promises never to file a suit, charge, complaint, demand, action, or
otherwise assert any claims against Ms. Topel-Samek which would be protected
under the release contained in this subparagraph, and the Company represents
that no such claim or demand presently is pending, and that if any action does
exist or is hereafter brought, the Company expressly waives any claim to any
form of relief or recovery and agrees to reimburse Ms. Topel-Samek for the
reasonable costs and attorney’s fees incurred in defending such action.
 
5.            Nondisparagement.  Ms. Topel-Samek agrees that she will not make
or cause to be made any statement to any person or entity, whether oral or
written, that denigrates or disparages the Company or any of its officers or
directors. The Company agrees that none of its executive officers, directors, or
the chief business and finance officers of its subsidiaries will make or
authorize any statement to any person or entity, whether oral or written, that
denigrates or disparages Ms. Topel-Samek.  Nothing contained in this Agreement
shall prevent Ms. Topel-Samek, the Company, or the Company’s executive officers
or directors from making factual statements in response to a subpoena or as
otherwise required by applicable law or other compulsory process.
 
 
5

--------------------------------------------------------------------------------

 
 
6.            Termination of Offer Letter and Unvested Grants.  This Agreement
supersedes and terminates the Offer Letter. Unvested stock options granted to
Ms. Topel-Samek will by their terms be forfeited as of the Effective Date and
Ms. Topel-Samek shall have no rights to or with respect to any equity awards
from the Company except for restricted stock fully vested prior to the date of
this Agreement.
 
7.            Cooperation.  Prior to and after the Termination Date through June
30, 2012, except during periods of vacation and subject to personal and
professional obligations, including to any new employer to whom Ms. Topel-Samek
provides services, Ms. Topel-Samek will reasonably cooperate with the Company,
acting through its Board and/or chief financial officer, to provide information
relating to matters concerning which Ms. Topel-Samek was involved during her
employment.  The Company will reimburse Ms. Topel-Samek for all out-of-pocket
expenses approved in advance and incurred by Ms. Topel-Samek in providing such
cooperation promptly upon receiving appropriate documentation conforming to the
Company’s existing documentation requirements.  If Ms. Topel-Samek reasonably
believes that she should obtain legal advice in connection with a requested
matter of cooperation under this paragraph, she will so notify the Company
representative who made the request and advise him/her as to the nature of the
concern and the amount of fees she will incur to obtain the advice.  Unless Ms.
Topel-Samek is advised by the Company that she will be reimbursed for such fees,
she will have no obligation to provide the requested cooperation.
 
8.            No Admission.  The parties agrees that neither the resignation of
Ms. Topel-Samek or the existence of this Agreement shall be deemed or construed
at any time for any purposes as an admission by either party of any failure to
performs a party’s duties or of any liability or unlawful conduct of any kind.
 
9.            Representations.  Each party represents and warrants that this
Agreement has been duly authorized, executed and delivered by such party, and is
a valid and binding obligation of such party, enforceable in accordance with its
terms. Each of the Company and Ms. Topel-Samek represent that they have been
represented by counsel in connection with this Agreement, and that this
Agreement is the joint drafting product of both parties and should not be
construed against either party as drafter.
 
10.           Dispute Resolution; Costs.  The parties agree that any dispute
arising out of the terms of each of this Agreement, including, without
limitation, its interpretation, and any of the matters covered hereby, shall
first be subject to resolution by settlement discussions between the Chair of
the Compensation Committee of the Board and Ms. Topel-Samek. If such dispute
cannot be resolved within 10 days after written notice of its existence is given
by Ms. Topel-Samek, or by an officer of the Company upon express direction of
the Board, either party may pursue its rights under law or in equity.
 
 
6

--------------------------------------------------------------------------------

 

11.          Notices.  Any notice under this Agreement shall be given in writing
delivered in person, by certified or registered letter with return receipt
requested, or by nationally recognized overnight delivery service; and shall be
deemed given when received by personal delivery and certified or registered
letter or on the next business day when sent first business day overnight
delivery, as set forth below or to such other person and/or address as may be
directed by a party on notice given as provided herein:
 
If to the Company:
 
IEC Electronics Corp.
105 Norton Street
Newark, NY 14513
Attn. Chair of Compensation Committee


with a copy to:


Harris Beach PLLC
99 Garnsey Road
Pittsford, NY 14534
Attn. Beth Ela Wilkens


If to Ms. Topel-Samek:


86 Foxbourne Road
Penfield, NY 14526


with a copy to:


Nixon Peabody LLP
1300 Clinton Square
Rochester, NY 14604
Attn. Deborah J. McLean
 
12.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable: (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected by
such invalidity or unenforceability.
 
13.          Modifications.  No modification, amendment or waiver of any of the
provisions contained in this Agreement, or any future representation, promise or
condition in connection with the subject matter of this Agreement, shall be
binding upon any party hereto unless made in writing and signed by Ms.
Topel-Samek or approved by the Board and signed by a duly authorized officer of
the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
14.          Entire Agreement.  This Agreement, including the exhibits hereto,
and the Indemnity Agreement (and the provisions of the Company’s certificate of
incorporation, by-laws and applicable law) and the Non-Disclosure Agreement
constitute the entire understanding among the parties hereto with respect to the
subject matter contained herein and supersede any prior understandings and
agreements among them respecting such subject matter.  The payment obligations
set forth in this Agreement are in lieu of any and all other payment obligations
of the Company to Ms. Topel-Samek, whether contractual, under Company policy, or
otherwise, other than those payments to which Ms. Topel-Samek may be entitled
under the Indemnity Agreement or under the Company’s Certificate of
Incorporation and by-laws.  This Agreement may be amended, supplemented, and
terminated only by a written instrument duly executed by the Company and Ms.
Topel-Samek.
 
15.          Successors; Survival.  This Agreement shall inure to the benefit of
and be enforceable by, and shall be binding upon, the Company and its successors
and assigns, whether direct or indirect and whether by purchase, merger,
acquisition of all or substantially all of the business or assets for the
Company, and for all purposes under this Agreement, the term “Company” shall
include its direct and indirect subsidiaries and such successors or assigns.
This Agreement shall be binding upon, and shall inure to the benefit of and be
enforceable by, Ms. Topel-Samek’s heirs, distributes, executors, administrators,
and personal or legal representatives.  All covenants, agreements,
representations and warranties made by the Company and Ms. Topel-Samek herein
shall be considered to have been relied upon by the other party hereto in making
this Agreement and shall survive the execution and delivery of this Agreement
and the payment of the Initial Payment and the Weekly Payments until the
expiration of any applicable statute of limitations.
 
16.         Jurisdiction.  The parties agree that this Agreement shall be
governed and interpreted by the laws of the State of New York, without regard to
conflict of laws doctrines.  The parties irrevocably consent to jurisdiction and
venue of any action or proceeding brought to enforce any rights, duties or
obligations under this Agreement in the Supreme Court of the State of New York
for the County of Monroe or in the United States District Court for the Western
District in Rochester, New York.
 
17.          Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single agreement.
 
18.          Consultation and Revocation Periods.  Ms. Topel-Samek acknowledges
that she has been advised to seek the advice of legal counsel in connection with
her consideration of this Agreement and the release of claims contained
herein.  She further acknowledges that, in light of the releases and waivers set
forth in Section 4 of this Agreement, she has twenty-one (21) days to consider
this Agreement and that she may use as much of such period as she chooses or
waive any part of such twenty-one (21) day period.  Ms. Topel-Samek, by her
signature to this Agreement prior to the expiration of such period, after
consultation with counsel of her choosing concerning the terms of this
Agreement, waives the balance of such twenty-one (21) day period.  Once Ms.
Topel-Samek signs this Agreement and delivers it to the Company, this Agreement
will become effective, enforceable and irrevocable upon the expiration of seven
(7) calendar days following the date of Ms. Topel-Samek’s signature (the
“Effective Date”).  If Ms. Topel-Samek determines to revoke this Agreement, she
will deliver a written notice of revocation (“Revocation Notice”) to the Company
as provided in Section 12, within seven (7) calendar days after she signs the
Agreement; provided that in the case of such revocation notice, it must be
actually received by the Company prior to the close of business at the end of
the seven (7) day revocation period.
 
 
8

--------------------------------------------------------------------------------

 
 
[Signature page follows]
 
IN WITNESS WHEREOF, the parties, intending to be legally bound, hereto have
executed this Agreement on the dates set forth below.
 
IEC ELECTRONICS CORP.
       
By:
/s/ W. B. Gilbert
   
W.B. Gilbert
   
Chairman and Chief Executive Officer
 

 
/s/ Susan E. Topel-Samek
 
Susan E. Topel-Samek
 

 
 
9

--------------------------------------------------------------------------------

 